Case 1:14-cv-07316-RJD-PK Document 82 Filed 02/08/19 Page 1 of 1 PageID #: 551

                           ROBERT MARINELLI
                                  A T T O R N E Y         A T     L A W
                          3 0 5   B R O A D W A Y ,           S U I T E    1 0 0 1
                         N E W    Y O R K ,     N E W         Y O R K     1 0 0 0 7
                                      ( 2 1 2 )     8 2 2 - 1 4 2 7
                            F a c s i m i l e     ( 2 1 2 )    2 0 2 - 9 6 4 6




                                                February 8, 2019

BY ECF
Honorable Raymond J. Dearie
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

      Re:     Dingle et als v. City of New York, et al., 15 CV 3859 (PKC)(CLP)

Your Honor:
      I, along with Gregory Zenon, Esq. represent plaintiffs.
       Pursuant to Your Honor’s Order dated December 12, 2018, plaintiffs’ motion
for fees and costs is to be filed by February 11, 2019. Plaintiffs respectfully request an
extension until March 4, 2019 to submit their motion. Defendants consent to this
motion.
      Earlier today, plaintiffs provided defendants with their time records. Plaintiffs
respectfully request this extension in hopes that this matter will resolve without
motion practice.
      I thank the Court for consideration of this request.


                                                                      Respectfully submitted,

                                                                      /s

                                                                      Robert Marinelli
